Order reversed upon the law, with ten dollars costs and disbursements, and motion for injunction pendente lite granted, with ten dollars costs. We are of opinion that the regulation of the hours for blasting operations is a subject committed by the Charter of the City of Mount Vernon  to the health department, and that the regulation made by that department, by section 103 of the Sanitary Code, is superior and paramount to the power of the common council to enact an ordinance upon the same subject. (People ex rel. Knoblauch v. Warden, etc., 216 N. Y. 154.) The ordinance adopted by the common council of the city of Mount Vernon on February 11, 1930,  is, therefore, void. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.